Case 19-58681-wlh        Doc 12    Filed 06/21/19 Entered 06/21/19 09:34:38            Desc Main
                                   Document      Page 1 of 2




  IT IS ORDERED as set forth below:



   Date: June 21, 2019
                                                       _____________________________________
                                                                  Wendy L. Hagenau
                                                             U.S. Bankruptcy Court Judge

_______________________________________________________________



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


IN RE:                                       )       CASE NO. 19-58681-WLH
                                             )
LEMARCUS ALLISON                             )       CHAPTER 13
                                             )
         Debtor(s).                          )       JUDGE WENDY L. HAGENAU


                ORDER GRANTING MOTION FOR EXTENSION OF TIME
                   TO FILE CHAPTER 13 PLAN AND SCHEDULES


         This matter arose upon the Debtor(s) Motion for an extension of time to file Chapter 13

Plan, Schedules and Statements required by Bankruptcy Rule 1007 and 11 U.S.C. §521 [Docket

No. 11]. It appears that just cause exists for the granting of such Application, provided that said

statements and schedules are filed with the Bankruptcy Clerk and served upon the Chapter 13

Trustee at least seven (7) days before the §341 examination of the Debtor(s) by creditors and the

Trustee. The case docket reflects the §341 Meeting of Creditors is to be held on July 11, 2019.

Accordingly, it is hereby,
Case 19-58681-wlh       Doc 12     Filed 06/21/19 Entered 06/21/19 09:34:38            Desc Main
                                   Document      Page 2 of 2


       ORDERED that the time for said Debtor(s) to file said plan and schedules is hereby

extended to July 3, 2019.


       The Clerk of Court is directed to serve a copy of this Order upon the Debtor(s), the Chapter

13 Trustee and all parties and creditors on the Mailing Matrix.


                                    END OF DOCUMENT
